      Case 2:20-cv-01102-TLN-AC Document 7 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT CHARLES JONES,                              No. 2:20-cv-1102 TLN AC P
12                        Plaintiff,
                                                         FINDINGS AND RECOMMENDATIONS
13             v.
14    SUPERIOR COURT OF SACRAMENTO,
      et al.,
15
                          Defendants.
16

17
              By order filed December 28, 2020, plaintiff, a county prisoner, was ordered to file a
18
     certified copy of his prison trust account statement and cautioned that failure to do so would
19
     result in a recommendation that this action be dismissed. ECF No. 6. The thirty-day period has
20
     now expired, and plaintiff has not filed his trust account statement or otherwise responded to the
21
     order.
22
              Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
23
     prejudice.
24
              These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, plaintiff may file written objections
27
     with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
28
                                                        1
      Case 2:20-cv-01102-TLN-AC Document 7 Filed 02/08/21 Page 2 of 2


 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   DATED: February 5, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
